              Case 1:19-cr-00213-LJL Document 60
                                              59 Filed 06/04/20
                                                       06/02/20 Page 1 of 2
                                             U.S. Department of Justice
[Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           June 2, 2020
BY ECF AND BY EMAIL

The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:    United States v. Danny Bang and Cuong Bang, 19 Cr. 213 (LJL)

Dear Judge Liman:

        The Government respectfully writes, with the consent of both defendants, to request an
adjournment of the current June 8, 2020 deadline for motions in limine in the above-captioned case. See
Dkt. 53, 58.

        The parties understand from Your Honor’s Chambers that a jury trial in this matter is unlikely to
proceed in July, in light of the current circumstances surrounding COVID-19 and the attendant
complications for jury trials and other matters. In addition, counsel for defendant Cuong Bang has
informed the Court that she would be unavailable to conduct any trial (a bench trial or a jury trial) in July,
in light of pending trials in other matters with defendants who are in custody. Finally, counsel for
defendant Cuong Bang and the Government have been in discussions regarding a potential disposition
short of trial in this matter. (As the Court is aware, a change of plea hearing has already been scheduled
for June 18, 2020 for defendant Danny Bang. The parties recognize that, should in-person plea
proceedings not resume before that time, that date may require adjournment as well.)

         In light of the possibility of resolution short of trial, and the unlikelihood that any trial would occur
in July in any event, the Government respectfully requests an adjournment sine die of the current motions
in limine deadline, with a deadline for motions in limine and any further pretrial submissions required by
Rule 7 of this Court’s Individual Practices to be set once firm dates have been set for the resumption of
jury trials, and the parties and the Court have a clearer sense of when the trial, if any, in this matter is
            Case 1:19-cr-00213-LJL Document 60
                                            59 Filed 06/04/20
                                                     06/02/20 Page 2 of 2
                                                                                      Page 2


expected to occur.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney


                                              By: ___s/ Elizabeth Hanft__________
                                                  Elizabeth A. Hanft
                                                  Assistant United States Attorney
                                                  (212) 637-2334

cc:    All Defense Counsel (by ECF)



Application Granted.
The motions in limine deadline is adjourned sine die. The trial scheduled for July 6, 2020 is
canceled due to COVID-19 circumstances and instead a status conference is set for July 1, 2020
at 12:00PM.

                                       6/4/2020
